Name: Commission Regulation (EEC) No 1705/85 of 21 June 1985 closing the standing invitation to tender for olive oil held by the Greek intervention agency opened by Regulation (EEC) No 355/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6 . 85 Official Journal of the European Communities No L 163/35 COMMISSION REGULATION (EEC) No 1705/85 of 21 June 1985 closing the standing invitation of tender for olive oil held by the Greek intervention agency opened by Regulation (EEC) No 355/85 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 12 (4) thereof, Whereas Commission Regulation (EEC) No 355/85 (3), as last amended by Regulation (EEC) No 1256/85 (4), opened a standing invitation to tender for the sale on the Community market of a quantity of olive oil held by the Greek intervention agency ; Whereas, following the first four series of sales, the remaining quantities held by the Greek intervention agency are marginal ; whereas a tendering procedure is no longer appropriate for such small amounts ; whereas the last two series of sales originally planned should be abandoned : Article 1 The fifth and sixth indents in the second subpara ­ graph of Article 3 of Regulation (EEC) No 355/85 are hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 June 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 26, 31 . 1 . 1985, p. 12. (3) OJ No L 41 , 12 . 2 . 1985, p. 8 . (4) OJ No L 130, 16 . 5 . 1985, p. 22.